

117 S757 IS: Relief for Survivors of Miners Act of 2021
U.S. Senate
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 757IN THE SENATE OF THE UNITED STATESMarch 16, 2021Mr. Warner introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Black Lung Benefits Act to ease the benefits process for survivors of miners whose deaths were due to pneumoconiosis.1.Short titleThis Act may be cited as the Relief for Survivors of Miners Act of 2021.2.Amendments to the benefits process for survivors of miners whose deaths were due to pneumoconiosis(a)Rebuttable presumptions for a death due to pneumoconiosis(1)Rebuttable presumption for a deceased miner employed for not less than 10 years in a coal mineSection 411(c)(2) of the Black Lung Benefits Act (30 U.S.C. 921(c)(2)) is amended by striking the second sentence.(2)Rebuttable presumption for a disability due to pneumoconiosisSection 411(c) of the Black Lung Benefits Act (30 U.S.C. 921(c)) is amended by adding at the end the following:(6)If a deceased miner was totally disabled due to pneumoconiosis during the life of such miner, there shall be a rebuttable presumption that the death of such miner was a death due to pneumoconiosis. The presumption under this paragraph may be rebutted only by establishing that no part of the death of such miner was caused by pneumoconiosis..(3)Effective DateThe amendments made by paragraphs (1) and (2) shall apply with respect to claims filed under part B or part C of the Black Lung Benefits Act (30 U.S.C. 921 et seq., 931 et seq.) after January 1, 2016, that are pending on or after the date of enactment of this Act. (b)Attorneys’ fees and medical expenses payment programPart A of the Black Lung Benefits Act (30 U.S.C. 901 et seq.) is amended by adding at the end the following:403.Attorneys’ fees and medical expenses payment program(a)Program established(1)In generalNot later than 180 days after the date of enactment of the Relief for Survivors of Miners Act of 2021, the Secretary shall establish a payment program to pay attorneys’ fees and other reasonable and unreimbursed medical expenses incurred in establishing the claimant’s case, using amounts from the fund, to the attorneys of claimants in qualifying claims. (2)Qualifying claimA qualifying claim for purposes of this section is a contested claim for benefits under this title for which a final order has not been entered within one year of the filing of the claim.(3)Use of payments from the fundNotwithstanding any other provision of law, amounts in the fund shall be available for payments authorized by the Secretary under this section.(b)Payments authorized(1)Attorneys’ fees(A)ApprovalIf a claimant for benefits under this title obtains a proposed decision and order from a district director with an award of benefits for a qualifying claim, or an award for a qualifying claim before an administrative law judge—(i)the district director may approve attorneys’ fees for work done before such director in an amount not to exceed $1,500; and(ii)an administrative law judge may approve attorneys’ fees for work done before such judge in an amount not to exceed $3,000.(B)PaymentThe Secretary shall, through the program under this section, pay any amounts approved under subparagraph (A).(2)Medical expenses(A)ApprovalIf a claimant for benefits under this title obtains a proposed decision and order from a district director with an award of benefits for a qualifying claim, or an award for a qualifying claim before an administrative law judge, such district director and administrative law judge may each approve an award, in an amount not to exceed $1,500, to the claimant’s attorney of reasonable and unreimbursed medical expenses incurred in establishing the claimant’s case.(B)PaymentThe Secretary shall, through the program under this section, pay any amounts approved under subparagraph (A).(3)MaximumThe Secretary, through the program established under this section, shall for any single qualifying claim pay—(A)not more than a total of $4,500 in attorneys’ fees; and(B)not more than $3,000 in medical expenses.(c)Reimbursement of fundsIn any case in which a qualifying claim results in a final order awarding compensation, the liable operator shall reimburse the fund for any fees or expenses paid under this section, subject to enforcement by the Secretary under section 424 and in the same manner as compensation orders are enforced under section 21(d) of the Longshore and Harbor Workers’ Compensation Act (33 U.S.C. 921(d)).(d)Additional program rulesNothing in this section shall limit or otherwise affect an operator's liability for any attorneys’ fees or medical expenses awarded by the district director or an administrative law judge that were not paid by the program under this section. Nothing in this section shall limit or otherwise affect the Secretary's authority to use amounts in the fund to pay approved attorneys’ fees in claims for benefits under this title for which a final order awarding compensation has been entered and the operator is unable to pay.(e)No recoupment of attorneys’ feesAny payment for attorneys’ fees or medical expenses made by the Secretary under this section shall not be recouped from the claimant or the claimant’s attorney..3.Reports by the Government Accountability OfficeNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall—(1)carry out a review of interim benefit payments under the Black Lung Benefits Act (30 U.S.C. 901 et seq.) for miners and survivors who have submitted a claim for benefits under such Act and are waiting for a final determination, including— (A)an examination of the financial impact on beneficiaries of such payments in the case the claims of such beneficiaries are denied and the payments are recouped; (B)a study of the impact that the stress caused by such recoupment, or the threat of such recoupment, has on beneficiaries of such payments; and(C)a study of the financial impact on the Federal Government and taxpayers of the process for recouping such interim benefit payments in the case of claims that are denied;(2)carry out a review of benefit payments for miners and survivors under the Black Lung Benefits Act (30 U.S.C. 901 et seq.), including—(A)an examination of whether such payments are sufficient to meet the expenses of such miners and survivors;(B)an examination of the economic impact of a possible increase in the amount of benefit payments for such miners and survivors; and(C)based on such examination, recommendations on the amount of benefit payments that such miners and survivors should receive from the Black Lung Disability Trust Fund;(3)carry out a review that examines the impact of a possible change to regulations of the Secretary of Labor to permit a survivor of a miner to, after a final determination of benefits under the Black Lung Benefits Act (30 U.S.C. 901 et seq.) is made with respect to such survivor, file a subsequent claim for benefits under such Act; and(4)submit to Congress reports on the results of the reviews under paragraphs (1), (2), and (3). 